Notice of Pre-AIA  or AIA  Status
The terminal disclaimer filed on April 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,563,392 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
	Please see the communications dated April 12, 2021.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778